DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art in the office action dated Sept. 15, 2020 have been considered but are moot due to the new grounds of rejection necessitated by the amendment filed Dec. 10, 2020.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10, 12, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoto et al. (US 5,053,068 – hereinafter Kyoto) in view of Burke et al. (US 6,189,340), Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Dawes et al. (US 2003/0079502 – hereinafter Dawes).
Regarding claims 1 and 10, Kyoto (abstract, Col. 1, lines 18-30, Col. 3, line 9 to Col. 4, line 15, and Examples 1 and 2) discloses a method of producing a glass preform for use in the fabrication of an optical fiber (corresponding to an optical element).  Kyoto discloses a pure silica soot preform (corresponding to a soot compact) and discloses soot preforms produced by the VAD method and OVD method, which includes synthesizing glass soot particles by flame hydrolysis of a glass-forming material and depositing the soot particles on a rotating seed material.  Therefore, based on the disclosure of Kyoto, it would be obvious the soot compact of Kyoto formed from silica-based soot particles and producing silica-based soot particles using chemical vapor deposition.
Kyoto fails to disclose the average size of the silica-based soot particles.  However Burke (Col. 7, lines 6-150) discloses flame hydrolysis soot particles of silica having an average diameter ranging from 0.1 to 0.3 microns, which overlaps Applicant’s claimed range, and Kyoto’941 (Col. 16, lines 10-12) discloses glass particles within the range of 0.1 to 0.2 microns, which is within Applicant’s claimed range.  Therefore, it would be obvious to a person having ordinary skill in the art soot particles made by flame hydrolysis in the method of Kyoto, having an average particle sizes in the ranges taught by Burke and Kyoto’941, which provides for a range within Applicant’s claimed range.
Kyoto further discloses heating the pure silica soot preform (i.e. soot compact) in a pressure vessel (furnace) (3) that is sealed and pressurized with a fluorine containing compound, such as SiF4 (corresponding to a halogen – claim 1 and fluorine-containing gas – claim 10) to add fluorine to the preform that provides for doping a soot preform with a halogen.  Kyoto discloses the SiF4 flows into the vessel under elevated pressure and by supplying fresh SiF4 in the vessel for an optimum reaction rate can be maintained.  Therefore, with the disclosure of a pressure vessel that is sealed and pressurized by 4, it would be obvious to a person having ordinary skill in the art, this provides for doping the soot compact with the halogen in a closed system.  Additionally, in the doping a porous silica glass, Kyoto discloses bubbles tend to form with pressures higher than 20 atm, discloses specific examples of doping under a pressure of 4 atm, 2 atm, and 5 atm, (claim 1), discloses SiF4 pressure from 2 atm to 20 atm, and (Fig. 3) discloses a relationship between the heating temperature and pressure and the difference of the refractive index.  Kyoto discloses in the doping, the temperature is preferably not lower than 800 degrees C, doping at 1100 degrees C, and 1200 degrees C, and the pure silica soot preform is vitrified to form a fluorine-added glass preform having a refractive index of -1% delta in comparison with pure silica.  Therefore, based on the disclosure of Kyoto, it would be obvious to a person having ordinary skill in the art, doping the soot compact with a halogen in a closed system at temperatures not lower than 800 degrees C, including doping at 1100 degrees C and 1200 degrees C, which includes values within Applicant’s claimed range of less than about 1200 degrees C, and doping by maintaining the total pressure in the closed system, including elevated pressures less than 20 atm and greater than 2 atm, and including maintaining specific total pressures such as 2 atm, 4, atm, and 5 atm.  The pressures disclosed by Kyoto ranging from 2 atm to 20 atm provides for maintaining total pressure in the closed system having values within Applicant’s claimed range of about 2.0 atm and 30 atm, as claimed in claim 1.  Further, Kyoto (Fig. 1) suggests the weight percent of fluorine in silica to modify the refractive index -1% delta is about 3 weight percent fluorine and the figure suggests wt% of fluorine in the oxide less than 3 wt%, such as about 2 wt% fluorine provides for a refractive index delta about -0.5% compared to pure silica and about 1 wt% fluorine is about -0.25% delta in refractive index to pure silica.  Therefore, it would be obvious to a person having ordinary skill in the art, in the doping to decrease the refractive index by about -1%, -0.5%, and 0.25% delta comprises a soot compact having a halogen content of about 3 wt%, 2 wt%, or 1 wt%, respectively, which provides for doping a soot compact with a halogen content within Applicant’s claimed range of greater than 1 weight%.  
4 flows into the vessel under elevated pressure and by supplying fresh SiF4 in the vessel an optimum reaction rate can be maintained, and based on the disclosure of Kyoto, doping by maintaining the total pressure in the closed system, including pressures less than 20 atm, and including maintaining specific total pressures such as 2 atm, 4, atm, and 5 atm, which provides for maintaining total pressure in the closed system within Applicant’s claimed range of about 2.0 atm and 30 atm.  Kyoto fails to disclose during the doping measuring a decrease in total pressure in the closed system and, after measuring the decrease in total pressure opening a one-way valve to flow more of the halogen-containing gas into the closed system.  However, Dawes (Fig. 2, [0013], and [0045]-[0046]) discloses a doping and/or drying apparatus in a closed system and discloses process gases may be supplied in order to maintain pressure and discloses controls (132).  The apparatus of Dawes is similar to the apparatus of Kyoto including both comprising equipment for measuring pressure, such as the pressure gauge (9) of Kyoto and pressure sensor (136) of Dawes and both supplying a halogen. Dawes (Fig. 2, [0002], [0051], and [0032]) discloses in the gas supply system including halogens as dopants or a drying gas  in process lines and the process lines include pressure regulators, on/off valves, and check valves in the process lines comprising dopants and drying gas.  Therefore, based on the additional teachings of Dawes of a check valve which prevents back flow of halogen supply gases, it would be obvious to a person having ordinary skill in the art, the closed system of Kyoto further comprising check valves (i.e. one-way valves) to prevent back-flow of halogen supply gas.  Dawes ([0045]-[0046]) further discloses losses in pressure to the atmosphere may result from slight leakage in the system and discloses controls (132) may be responsive to a low pressure signal from a sensor (136) to open valves 148, 152 as appropriate or alternatively to open valves 148, 152 to provide a selected pressure and open a break valve (corresponding to a one-way valve) to admit process gas into the chamber from process line (134) when the pressure drops below a pre-selected pressure.  Therefore, with the additional teachings of Dawes above, similarity in the apparatus of Dawes and Kyoto 4  under elevated pressure to maintain an optimum reaction rate, and the obviousness of maintaining pressures based on the disclosure of Kyoto, it would be obvious to a person having ordinary skill in the art, in the method of doping in Kyoto under elevated pressure to maintain the elevated pressure and during the doping to measure a decrease in total pressure in the closed system and, after measuring the decrease in total pressure, opening appropriate gas valves including a dopant gas valve, such as SiF4 which opens check valve (i.e. one-way valve) in the dopant line and/or a break valve (i.e. one-way valve) to maintain the total pressure in the closed system.  Therefore, the combination of teachings of Kyoto, Burke, Kyoto’941, and Dawes provide for the method of claims 1 and 10.
Regarding claim 2, as discussed in the rejection of claim 1 above, Kyoto discloses depositing silica particles on a rotating seed material.  Kyoto fails to specifically state the rotating seed material is a shape of a rod, However, Kyoto’941 (Fig. 12B and Col. 16, lines 17-37) discloses a soot preform with a similar shape to the preform of Kyoto and Kyoto’941 discloses a rotating seed rod (46) to produce a soot preform.  Therefore, based on the disclosure of Kyoto and Kyoto’941, it would be obvious to a person having ordinary skill in the art, forming the soot compact comprises depositing the silica-based particles onto a rotating seed material, where the rotating seed material is a rod (corresponding to a bait rod).  
Regarding claim 6, in addition to the rejection of claim 1 above, Dawes ([0038]) further discloses pressures from the supplies 140 and 145, which may be halogen gas sources, force the process gas into the chamber (114) to provide gas to the vessel.  Therefore, it would be obvious to a person having ordinary skill in the art, the halogen gas supply of Kyoto to be configured such that pressure from the supply forces the halogen gas into the chamber, which provides for bleeding the halogen-containing gas into the closed system.  
Regarding claim 7, Kyoto (Example 1) discloses pure SiF4.  Therefore, with the disclosure of Kyoto of the SiF4 flowing  and pure SiF4, it would be obvious to a person having ordinary skill in the art, 4 as 100% or about 100% includes maintaining a halogen composition in the closed system of greater than about 90% of the total gas volume of the closed system.
Regarding claim 12, in addition to the rejection of claim 1 above, Kyoto (Examples 1-3) further discloses after flowing SiF4 the preform is vitrified (corresponding to consolidated/consolidating) in a helium atmosphere and vitrification temperatures of 1600 degrees C and 1800 degrees C.  Therefore, since vitrifying occurs when flowing helium at temperatures greater than 1200 degrees C, it would be obvious to a person having ordinary skill in the art, in the method of Kyoto, consolidating (vitrifying) the soot compact to form a glass article.  
Regarding claim 35, as discussed in the rejection of claim 12 above, Kyoto discloses vitrifying occurs when flowing helium at temperatures greater than 1200 degrees C, it would be obvious to a person having ordinary skill in the art, in the method of Kyoto, consolidating (vitrifying) the soot compact to form a glass article, as claimed in claim 12, and further forming the glass article by simultaneously increasing the temperature in the closed system and decreasing the concentration of the halogen containing gas in the closed system, as claimed in claim 35.
Regarding claims 33 and 34, as discussed in the rejection of claim 1 above, Dawes ([0045]-[0046]) further discloses losses in pressure to the atmosphere may result from slight leakage in the system and discloses controls (132) may be responsive to a low pressure signal from a sensor (136) to open valves 148, 152 as appropriate or alternatively to open valves 148, 152 to provide a selected pressure and open a break valve (corresponding to a one-way valve) to admit process gas into the chamber from process line (134) when the pressure drops below a pre-selected pressure.  Dawes ([0045]) discloses the makeup gases due to leakage are added to the chamber during the reacting time (i.e. doping).  Therefore, with the additional teachings of Dawes, it would be obvious to a person having ordinary skill in the art, losses in the pressure occur gradually over time, and therefore, this may require .  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoto et al. (US 5,053,068 – hereinafter Kyoto) in view of Burke et al. (US 6,189,340), Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Dawes et al. (US 2003/0079502 – hereinafter Dawes) as applied to claim 1 above, and further in view of Annamalai et al. (US 20140155246 – hereinafter Annamalai) in view of Dawes et al. (US 2011/0132038 – hereinafter Dawes’038).
Regarding claim 3, as discussed in the rejection of claim 1 above, Kyoto discloses forming a soot compact, but fails to disclose a soot compact comprises pressing the silica-based soot particles at a pressure between about 100 psi and 1000 psi.  However, Annamalai ([0027]-[0029]) discloses in addition to a deposition process where soot is collected on a mandrel, a soot blank may be formed by soot-pressing of pre-made silica soot and Dawes’038 (abstract, Figures, [0011]-[0016], and [0054]-[0055]) discloses an alternative method of producing silica based preform by depositing particulate glass material in a mold cavity, the silica material may be soot from deposition processes (i.e. CVD (chemical vapor deposition), OVD (outside vapor deposition), VAD (vapor axial deposition)) and the silica soot particles are pressed at pressure ranging from 25 psig to 250 psig, which overlaps Applicant’s claimed range of about 100 psi to about 1000 psi.  Therefore, based on the teachings of Annamalai and Dawes’038, it would be obvious to a person having ordinary skill in the art the soot compact of Kyoto could be substituted by an alternative silica porous solid preform (i.e. soot compact) made by pressing silica based soot at a pressure of 25 psig to 250 psig.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyoto et al. (US 5,053,068 – hereinafter Kyoto) in view of Burke et al. (US 6,189,340), Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Dawes et al. (US 2003/0079502 – hereinafter Dawes) as applied to claim 1 above, and further in view of Dawes et al. (US 2011/0132038 – hereinafter Dawes’038). 
Regarding claim 15, as discussed in the rejection of claim 1 above, Kyoto in view of Burke and Kyoto’941, it would be obvious to a person having ordinary skill in the art soot particles made by flame hydrolysis in the method of Kyoto, having an average particle sizes in the ranges taught by Burke and Kyoto’941, which provides for silica particles ranging from 0.1 to 0.3 microns (100 to 300 nm) or from 0.1 to 0.2 microns (100 to 200 nm).  Burke and Kyoto’941 fail to disclose the particles surface area of the silica based soot particles is greater than 10 m2/g.  However, Dawes’038 ([0054]-[0055] and [0075]) discloses silica particles made by deposition processes (i.e. CVD, OVD, VAD) and particle sizes of soot ranging from 60 nm to 250 nm having a surface area ranging from about 50 m2/g to 10 m2/g.  Therefore, it would be obvious to a person having ordinary skill in the art, the particles of Kyoto in view of Burke and Kyoto’941 with the particle size ranges disclosed in claim 1 above have a surface are of greater than about 10 m2/g, based on the teachings of Dawes’038.
Claims 1, 2, 6-7, 10, 12, 14, 21, 23, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalai et al. (US 2014/0155246) in view of Kyoto et al. (US 5,053,068 – hereinafter Kyoto), Burke et al. (US 6,189,340), Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Dawes et al. (US 2003/0079502 – hereinafter Dawes).
Regarding claims 1 and 10, Annamalai (abstract and [0027] and [0035]) discloses a method of forming a doped titania-silica glass (corresponding to an optical element) containing 0.1 wt% to 5 wt% halogens and discloses titania doped silica particles made by flame hydrolysis and the soot deposited in a lathe using the OVD (overhead vapor deposition) process to form a soot blank.
Annamalai discloses silica based soot particles made by chemical vapor deposition, but fails to disclose the average particle size.  However Burke (Col. 7, lines 6-150 discloses flame hydrolysis soot particles of silica having an average diameter ranging from 0.1 to 0.3 microns, which overlaps Applicant’s claimed range, and Kyoto’941 (Col. 16, lines 10-12) discloses glass particles within the range of 0.1 to 0.2 microns, which is within Applicant’s claimed range.  Therefore, it would be obvious to a 
Annamalai discloses the silica-titania soot blank (i.e. soot compact) is then consolidated in a muffle furnace with fluorine containing gas to dope the soot blank.  Annamalai fails to disclose the claimed doping process.  However, Kyoto (abstract, Col. 1, lines 18-30, Col. 3, line 9 to Col. 4, line 15, and Examples 1-3) discloses a method of producing a glass preform for use in the fabrication of an optical fiber.  Kyoto discloses a pure silica soot preform (corresponding to a soot compact) and discloses soot preforms produced by deposition methods, such as VAD and OVPD.  The silica soot of Kyoto is similar to the titania doped soot of Annamalai, since both are made by a chemical deposition process forming silica particles.  Kyoto further discloses heating the pure silica soot preform (i.e. soot compact) in a pressure vessel (furnace) (3) that is sealed and pressurized with a fluorine containing compound, such as SiF4 (corresponding to a halogen – claim 1 and fluorine-containing gas – claims 10) to add fluorine to the preform that provides for doping soot preform with a halogen and discloses vitrifying (i.e. consolidating) the porous glass (i.e. soot compact).  Kyoto discloses the SiF4 flows into the vessel under elevated pressure and by supplying fresh SiF4 in the vessel an optimum reaction rate can be maintained.  Therefore, with the disclosure of a pressure vessel that is sealed and pressurized with SiF4, it would be obvious to a person having ordinary skill in the art, Kyoto teaches a method of doping a soot compact with the halogen, maintaining a predetermined dopant gas partial pressure within a closed system.  
Further, In the doping a porous silica glass, Kyoto discloses bubbles tend to form with pressures higher than 20 atm, discloses specific examples of doping under a pressure of 4 atm, 2 atm, and 5 atm, and (claim 1) discloses SiF4 pressures ranging from 2 atm to 20 atm, and (Fig. 3) discloses a relationship between the heating temperature and pressure and the difference of the refractive index.  Kyoto discloses in the doping process the temperature is preferably not lower than 800 degrees C, doping at 4 (corresponding to a fluorine-containing gas – claim 10) and during the doping of the soot compact of Annamalai with the halogen, maintaining a predetermined dopant gas partial pressure within a closed system by with halogen-containing gas in the closed system and doping under a pressure of 4 atm, 2 atm, and 5 atm and pressures ranging from 2 atm up to about 20 atm, which provides for pressures within Applicant’s claimed range of between 2.0 atm and about 30 atm.
As discussed above, in the doping process, Kyoto discloses the SiF4 flows into the vessel under elevated pressure and by supplying fresh SiF4 in the vessel an optimum reaction rate can be maintained, and based on the disclosure of Kyoto, doping by maintaining the total pressure in the closed system, including pressures greater than 2 atm and less than 20 atm, and including maintaining specific total pressures such as 2 atm, 4, atm, and 5 atm, which provides for maintaining total pressure in the closed system within Applicant’s claimed range of about 2.0 atm and 30 atm.  Kyoto fails to disclose during the doping measuring a decrease in total pressure in the closed system and, after measuring the decrease in total pressure opening a one-way valve to flow more of the halogen-containing gas into the closed system.  However, Dawes (Fig. 2, [0013], and [0045]-[0046]) discloses a doping and/or drying apparatus 4  under elevated pressure to maintain an optimum reaction rate, and the obviousness of maintaining pressures based on the disclosure of Kyoto, it would be obvious to a person having ordinary skill in the art, in the method of doping in Annamalai in view of Kyoto under elevated pressure to maintain the elevated pressure and during the doping to measure a decrease in total pressure in the closed system and, after measuring the decrease in total pressure, opening appropriate gas valves including a dopant gas valve, such as SiF4 which opens check valve (i.e. one-way valve) in the dopant line and/or a break valve (i.e. one-way valve) to maintain the total pressure in the closed system.  Therefore, the 
Regarding claim 2, Annamalai ([0027]) discloses soot collected on a mandrel (corresponding to a bait rod).  Therefore, it would be obvious to a person having ordinary skill in the art, forming the soot compact comprises depositing silica-based soot particles onto a bait rod.
Regarding claim 6, in addition to the rejection of claim 1 above, Dawes ([0038]) further discloses pressures from the supplies 140 and 145, which may be halogen gas sources, force the process gas into the chamber (114) to provide gas to the vessel.  Therefore, it would be obvious to a person having ordinary skill in the art, the halogen gas supply of Annamalai in view of Kyoto to be configured such that pressure from the supply forces the halogen gas into the chamber, which provides for bleeding the halogen-containing gas into the closed system.  
Regarding claim 7, Kyoto (Example 1) discloses pure SiF4.  Therefore, with the disclosure of Kyoto of the SiF4 flowing  and pure SiF4, it would be obvious to a person having ordinary skill in the art, pure SiF4 as 100% or about 100% includes maintaining a halogen composition in the closed system of greater than about 90% of the total gas volume of the closed system.
Regarding claim 14, as discussed in the rejection of claim 1 above, Annamalai discloses the soot compact comprises silica and titania.  Therefore, it would be obvious to a person having ordinary skill in the art the silica-based soot particles comprise silica and titania.
Regarding claim 12, in addition to the rejection of claim 1 above, Kyoto (Examples 1-3) further discloses after flowing SiF4 the preform is vitrified (corresponding to consolidated/consolidating) in a helium atmosphere and vitrification temperatures of 1600 degrees C and 1800 degrees C.  Therefore, since vitrifying occurs when flowing helium at temperatures greater than 1200 degrees C, it would be obvious to a person having ordinary skill in the art, in the method of Annamalai in view of Kyoto, consolidating (vitrifying) the soot compact to form a glass article.
Regarding claim 21, in addition to the rejection of claims 1 and 12 above, Annamalai ([0033]) further discloses consolidation from 1300 degrees C to 1670 degrees C and following consolidation annealing in a temperature ranging from 1000 to 1100 degrees C for a time about 0.5 hours to 2hours or annealing at 1050 degrees C for 1 hour.  Based on this disclosure and the pressure vessel system disclosed by Kyoto, it would be obvious to a person having ordinary skill in the art, annealing could be performed by cooling after consolidation, and annealing in the closed system, since annealing occurs at temperatures below consolidation temperatures, and it would be obvious to cool to the disclosed annealing temperatures of between 1000 to 1100 degrees C for a time about 0.5 hours to 2 hours, based on the teachings of Annamalai.
Regarding claim 35, as discussed in the rejection of claim 12 above, Kyoto discloses vitrifying occurs when flowing helium at temperatures greater than 1200 degrees C, it would be obvious to a person having ordinary skill in the art, in the method of Annamalai in view of Kyoto, consolidating (vitrifying) the soot compact to form a glass article, as claimed in claim 12, and further forming the glass article by simultaneously increasing the temperature in the closed system and decreasing the concentration of the halogen containing gas in the closed system, as claimed in claim 35.
Regarding claim 23, in addition to the rejection of claims 12, 35, and 21 above, Annamalai further discloses after annealing the glass is cooled to 700 degrees C at a rate of 3 degrees C/hour.  Therefore, it would be obvious to a person having ordinary skill in the art, the method further comprising decreasing the temperature of the closed system to 700 degrees C at rate of 3 degrees C/hr, which provides for a temperature and rate within Applicant’s claimed range.
Regarding claims 33 and 34, as discussed in the rejection of claim 1 above, Dawes ([0045]-[0046]) further discloses losses in pressure to the atmosphere may result from slight leakage in the system and discloses controls (132) may be responsive to a low pressure signal from a sensor (136) to open valves 148, 152 as appropriate or alternatively to open valves 148, 152 to provide a selected .  
Claims 3, 4, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalai et al. (US 2014/0155246) in view of Kyoto et al. (US 5,053,068 – hereinafter Kyoto), Burke et al. (US 6,189,340), Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Dawes et al. (US 2003/0079502 – hereinafter Dawes) as applied to claim 1 above, and further in view of Dawes et al. (US 2011/0132038 – hereinafter Dawes’038).
Regarding claim 3, Annamalai (0027]-[0029] further discloses in addition to a deposition process where soot is collected on a mandrel, a soot blank may be formed by soot pressing of pre-made titania-silica soot and Dawes’038 (abstract, Figures, [0011]-[0016], and [0054]-[0055]), discloses an alternative method of producing a porous silica based preform by depositing particulate glass material in a mold cavity, the silica material may be doped with Ti, the silica material may be soot from deposition processes (i.e. CVD, OVD, VAD), and the silica soot particles are pressed at a pressure ranging from 25 psig to 250 psig, which overlaps Applicant’s claimed range of about 100 psi to about 1000 psi.  Therefore, it would be obvious to a person having ordinary skill in the art the porous solid preform formed by made by pressing silica based soot and the soot made at a pressure of 25 psig to 250 psig, based on the teachings of Annamalai and Dawes’038.
Regarding claim 4, as discussed in the rejection of claim 1 above, Annamalai discloses soot pressing of pre-made doped titania-silica soot and Annamalai in view of Dawes’038 teaches a soot 
Regarding claim 15, as discussed in the rejection of claims 1 and 16 above, Annamalai in view of Kyoto, Burke and Kyoto’941, it would be obvious to a person having ordinary skill in the art soot particles made by flame hydrolysis in the method of Annamalai, having an average particle sizes in the ranges taught by Burke and Kyoto’941, which provides for silica particles ranging from 0.1 to 0.3 microns (100 to 300 nm) or from 0.1 to 0.2 microns (100 to 200 nm).  Burke and Kyoto’941 fail to disclose the particles surface area of the silica based soot particles is greater than 10 m2/g.  However, Dawes’038 ([0054]-[0055] and [0075]) discloses silica particles made by deposition processes (i.e. CVD, OVD, VAD) and particle sizes of soot ranging from 60 nm to 250 nm having a surface area ranging from about 50 m2/g to 10 m2/g.  Therefore, it would be obvious to a person having ordinary skill in the art, the particles of Annamalai in view of Kyoto, Burke and Kyoto’941 with the particle size ranges disclosed in claims 1 and 16 above have a surface are of greater than about 10 m2/g, based on the teachings of Dawes’038.
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annamalai et al. (US 2014/0155246) in view of Kyoto et al. (US 5,053,068 – hereinafter Kyoto), Burke et al. (US 6,189,340), Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Dawes et al. (US 2003/0079502 – hereinafter Dawes) as applied to claim 1 above, and further in view of Koike (US 2010/0323873 – hereinafter Koike and Bookbinder (US 2010/0310219 – hereinafter Pat’219).
Regarding claim 9, Annamalai in view of Kyoto fails to disclose the predetermined halogen-containing gas partial pressure in the closed system is between about 0.10 atm and about 0.90 atm.  However, Pat’219 discloses ([0044]) fluorine soot preform doping at temperatures between 950 degrees 2, SiCl4, or other chlorine containing dopants and Koike ([0071] and [0075) discloses doping with fluorine in an inert gas atmosphere containing from 5 to several tens% by volume of fluorine gas and discloses halogen atmospheres ranging from 0.1 to 100% by volume.  Therefore, it would be obvious to a person having ordinary skill in the art, the method of Annamalai in view of Kyoto could be modified to provide for high pressure doping ranging from 2 atm to 20 atm and with a halogen atmosphere ranging from 0.1 to 100% by volume.  This provides for partial pressures of the halogen-containing gas between about 0.10 atm and about 0.90 atm.  
Regarding claim 11, as discussed in the rejection of claim 1 above, Annamalai discloses a method of forming a doped titania-silica glass containing 0.1 wt% to 5 wt% halogens and ([0024]-[0025]) silica-titania glass for EUV lithography.  Annamalai fails to disclose the halogen-containing gas is a chlorine-containing gas.  However, Koike (abstract, [0029], and [0031]) discloses a silica-titania glass for EUVL discloses concerning halogen, it has already been known that Cl also accelerates the structural relaxation time of a silica-titania glass as well as F and it can be expected that Cl also gives rise to the same effects as F, and the halogen is preferably F or Cl.  Additionally, Pat’219 discloses ([0044]) fluorine soot preform doping at temperatures between 950 degrees C and 1250 degrees C and discloses ([0050]) chlorine can be incorporated as a dopant using Cl2, SiCl4, or other chlorine containing dopants.  Therefore, it would be obvious to a person having ordinary skill in the art, in the halogen doping disclosed by Annamalai and Koike for EUVL silica-titania glass, chlorine, fluorine, or a mixture of chlorine and fluorine gas for doping, and it would be obvious the same temperatures and pressures in the fluorine doping taught by Kyoto could be applied with a mixed gas of SiF4 and SiCl4 to incorporate halogens into the silica-titania soot compact of Annamalai.
Claims 1-2, 6-7, 9-12, 14, 16-17, 21, 23, 25, 27-29, 31, 33-34 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 2010/0323873 – hereinafter Koike) in view of .
Regarding claims 1-2, 10, 14, 16-17, 28, and 31, Koike (abstract, [0071], [0075]) discloses a titania silica glass having a halogen content of 100 ppm or more and a doping amount of fluorine of 7000 ppm (0.7 wt%) or more achieved by keeping a porous TiO2-SiO2 glass body in an atmosphere containing fluorine gas (claimed in claims 10 and 28) at 1000 degrees C or higher.  Koike discloses 7000 ppm or more may be achieved by keeping the porous glass body in an inert gas atmosphere from 5 to several tens% by volume of fluorine containing gas.  Koike ([0069]-[0070]) discloses the porous TiO2-SiO2 glass body (corresponding to a soot compact) is formed from fine particles of TiO2-SiO2 (claim 14 and claim 31) flame hydrolysis of a silica precursor and titania precursor deposited (i.e. chemical vapor deposition) and grown on a substrate, such as a seed rod (corresponding to a bait rod – claimed in claim 17).  Koike ([0075] discloses the soot compact is kept in a fluorine-containing atmosphere at 1000 degrees C or higher and ([0090]) a specific example at 1100 degrees C, which is within Applicant’s claimed temperature range of less than about 1200 degrees C.  Koike fails to disclose the average particle size of the silica-based soot particles.  However, Burke (Col. 7, lines 6-15) discloses flame hydrolysis soot particles of silica and titania having an average diameter ranging from 0.1 to 0.3 microns, which overlaps Applicant’s claimed range, and Kyoto’941 (Col. 16, lines 10-12) discloses glass particles within the range of 0.1 to 0.2 microns, which is within Applicant’s claimed range.  Therefore, it would be obvious to a person having ordinary skill in the art soot particles made by flame hydrolysis in the method of Koike, having an average particle sizes in the ranges taught by Burke and Kyoto’941, which provides for a range within Applicant’s claimed range and overlapping Applicant’s claimed range.
As discussed above, Koike discloses a titania silica glass having a doping amount of fluorine greater than 7000 ppm (0.7 wt%).  This range includes a soot compact comprising a halogen content of 
Koike ([0071]) further discloses treatment by a fluorine-containing gas at a pressure ranging from 10,000 (~0.1 atm) to 200,000 Pa (about 2 atm – claimed in claim 1), and specifically discloses doping (Example 1) at ambient pressure (about 1 atm), and discloses ([0090]-[0091]) doping in an atmosphere-controllable furnace and suggests pressure control, by introducing an inert gas and halogen gas until a prescribed partial pressure is obtained ([0072]), but Koike fails to discloses details of the atmosphere-controllable furnace.   However, Dawes (Fig. 2 and [0027], [0057])) discloses an apparatus including a furnace, to dope a soot preform with elevated levels of halogens (e.g. fluorine doping) and the pressure in the apparatus includes pressures ranging from 0.1 and 5 atm in the apparatus.  Therefore, it would be obvious to a person having ordinary skill in the art, based on the additional teachings of Dawes, in the method of doping a preform with a halogen (i.e. contacting the soot compact with a halogen-containing gas) in an atmosphere-controlled furnace, as disclosed by Koike, performed in an apparatus including a furnace in a closed system, as taught by Dawes.  
Koike and Annamalai fail to disclose during the doping measuring a decrease in total pressure in the closed system and, after measuring the decrease in total pressure opening a one-way valve to flow more of the halogen-containing gas into the closed system.  However, as discussed above, it would be obvious to a person having ordinary skill in the art the method of doping a preform with a halogen in the apparatus of Dawes in a closed system.  Further, as discussed above, Koike discloses an atmosphere-controllable furnace and suggests pressure control, since an inert gas and halogen gas are required to 
Regarding claim 6, in addition to the rejection of claim 1 above, Dawes ([0038]) further discloses pressures from the supplies 140 and 145, which may be halogen gas sources, force the process gas into the chamber (114) to provide gas to the vessel.  Therefore, it would be obvious to a person having ordinary skill in the art, the halogen gas supply of Koike in view of Dawes to be configured such that pressure from the supply forces the halogen gas into the chamber, which provides for bleeding the halogen-containing gas into the closed system.
Regarding claims 7 and 25, in addition to the rejection of claims 1 and 16 above, Koike ([0071]) further discloses the volume of fluorine-containing gas ranging from 0.1 to 100 volume %, and discloses ([0075]) for doping an amount of fluorine of 7000 ppm or more, the inert gas atmosphere from 5 to several tens % by volume of fluorine-containing gas.  Therefore, based on the teachings of Koike, specifically gas ranging from 0.1 to 100 volume % and an inert gas atmosphere ranging from only 5 to tens% by volume of fluorine containing gas, it would be obvious to a person having ordinary skill in the art, the method of Koike in view of Annamalai, Burke, Kyoto, and Dawes includes doping the soot compact by maintaining a halogen composition in the closed system of greater than 90% of the total gas volume of the closed system.
Regarding claims 9 and 27, in addition to the rejection of claims 1 and 16 above, Koike ([0071]) further discloses the fluorine treatment carried out under a pressure ranging from 10,000 (0.1 atm) to 200,000 Pa (about 2 atm), volume% of the fluorine ranges from 0.1 to 100%.  Therefore, based on the teachings of Koike, specifically gas ranging from 0.1 to 100 volume %, it would be obvious to a person having ordinary skill in the art the partial pressure of the halogen-containing gas in a closed system could range between about 0.10 atm and about 0.90 atm.
Regarding claims 11 and 29, Koike ([0031]) further discloses Cl also accelerates the structural relaxation time of titania-free silica glass as well as F.  Therefore, it would be obvious with the additional 
Regarding claim 12, in addition to the rejection of claim 1 above, Koike ([0076]-[0079] and [0090]-[0091]) further discloses the silica-titania glass after fluorinating can be held in an oxygen-containing atmosphere at temperatures ranging from 300 to 1300 degrees C followed by vitrification (i.e. consolidating) at a temperature from 1300 to 1700 degrees C, and discloses during vitrification (i.e. consolidating) in an atmosphere of 100% helium.  Additionally Dawes ([0091] discloses following doping the soot preform may be sintered (i.e. consolidated) in the pressure chamber of the heating device.  Therefore, it would be obvious to a person having ordinary skilled in the art, in the method of Koike in view of Dawes consolidating the soot compact in the closed system.
Regarding claim 21, Koike ([0082] and examples) further discloses annealing by holding the silica-titania glass body at temperatures ranging by from 600 to 1200 degrees C and then decreasing to a temperature of 500 degrees C or lower and ([0040]) keeping the temperature range from 600 to 1200 degrees C for 2 hours or more, and a specific temperature of 1000 degrees C.  Therefore, based on the teachings of Koike, it would be obvious to a person having ordinary skill in the art, Koike discloses temperatures within Applicant’s claimed range and annealing times within Applicant’s claimed range of less than about 10 hours.  Therefore, based on the teachings of Koike, it would be obvious to a person having ordinary skilled in the art, annealing temperatures between about 900 and 1100 degrees C and maintaining the temperature for less than about 10 hours.  Further since the furnace of Koike in view Dawes is capable of the disclosed annealing temperatures, it would be obvious to a person having ordinary skill in the art the annealing could be performed in the furnace system (i.e. closed system), as taught by Dawes.
Regarding claim 23, Koike ([0082]) discloses the TiO2-SiO2 glass body after step (d) is kept at a temperature ranging from 600-1200 degrees C for one hour or more and then subjected to an annealing 
Regarding claims 33-34 and 36-37, as discussed in the rejection of claims 1 and 16 above, Dawes ([0045]-[0046]) further discloses losses in pressure to the atmosphere may result from slight leakage in the system and discloses controls (132) may be responsive to a low pressure signal from a sensor (136) to open valves 148, 152 as appropriate or alternatively to open valves 148, 152 to provide a selected pressure and open a break valve (corresponding to a one-way valve) to admit process gas into the chamber from process line (134) when the pressure drops below a pre-selected pressure.  Dawes ([0045]) discloses the makeup gases due to leakage are added to the chamber during the reacting time (i.e. doping).  Therefore, with the additional teachings of Dawes, it would be obvious to a person having ordinary skill in the art, losses in the pressure occur gradually over time, and therefore, this may require periodically flowing more of the halogen-containing gas into the closed system, as claimed in claim 36, and therefore, periodically opening and closing the check-valves and/or break valve, as claimed in claim 37.
Claims 3, 4, 15, 18, 19, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (US 2010/0323873 – hereinafter Koike) in view of Annamalai et al. (US 20140155246 – hereinafter Annamalai), Burke et al. (US 6,189,340 – hereinafter Burke), Kyoto et al. (US 4,969,941 – hereinafter Kyoto’941), and Dawes et al. (US 2003/0079502 – hereinafter Dawes) as applied to claims 1 and 16 above, and further in view of Dawes et al. (US 2011/0132038 – hereinafter Dawes’038).
Regarding claims 3 and 18, Koike fails to disclose forming a soot compact comprises pressing the silica-based soot particles at a pressure between about 100 psi and about 1000 psi.  However, Annamalai (0027]-[0029] further discloses in addition to a deposition process where soot is collected on a mandrel, a soot blank may be formed by soot pressing of pre-made titania-silica soot and Dawes’038 (abstract, Figures, [0011]-[0016], and [0054]-[0055]), discloses an alternative method of producing a porous silica based preform by depositing particulate glass material in a mold cavity, the silica material may be doped with Ti, the silica material may be soot from deposition processes (i.e. CVD, OVD, VAD), and the silica soot particles are pressed at a pressure ranging from 25 psig to 250 psig, which overlaps Applicant’s claimed range of about 100 psi to about 1000 psi.  Therefore, it would be obvious to a person having ordinary skill in the art the porous solid preform formed by depositing silica in a CVD process in the method of Koike could be substituted by an alternative porous solid preform made by pressing silica based soot at a pressure of 25 psig to 250 psig, based on the teachings of Annamalai and Dawes’038.
Regarding claims 4 and 19, as discussed in the rejection of claims 1 and 16 above, Annamalai discloses soot pressing of pre-made doped titania-silica soot and Annamalai in view of Dawes’038 teaches a soot compact made by pressing silica based soot at a pressure of 25 psig to 250 psig.  Annamalai ([0039]) further discloses a desired shape of the end product in the shape of disc.  Therefore, based on the additional teachings of Annamalai, it would be obvious to a person having ordinary skill in the art, pressing the silica-based soot particles comprises axially pressing the silica-based soot particles to form a disc shaped soot compact.  
Regarding claims 15 and 32, as discussed in the rejection of claims 1 and 16 above, Koike in view of Burke and Kyoto provide for silica particles ranging from 0.1 to 0.3 microns (100 to 300 nm) or from 0.1 to 0.2 microns (100 to 200 nm).  Burke and Kyoto fail to disclose the particle surface area of the silica-based soot particles is greater than 10 m2/g.  However, Dawes’038 ([0054]-[0055] and [0075]) 2/g.  Therefore, it would be obvious to a person having ordinary skill the art the particles of Koike in view of Burke and Kyoto with the ranges disclosed in claim 1 above have a surface area of greater than about 10 m2/g, based on the teachings of Dawes’038.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741